 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9   JEANNE DOWNEY,                                    ) Case Number: 4:20-cv-08317-HSG
                                                       )
10                   Plaintiff,                        )
                                                       ) ORDER GRANTING
11          vs.                                        ) STIPULATION TO EXTEND
                                                       ) DEADLINE TO FILE
12   PACIFIC GAS AND ELECTRIC                          )
     COMPANY LONG-TERM DISABILITY                      ) DISMISSAL
13                                                     )
     PROGRAM; PACIFIC GAS AND                          )
14   ELECTRIC COMPANY; THE                             )
     EMPLOYEE BENEFIT COMMITTEE;                       )
15   THE EMPLOYEE BENEFIT APPEALS                      )
     COMMITTEE,                                        )
16                                                     )
                     Defendants.                       )
17

18
            Upon consideration of the Parties’ Stipulation, and good cause appearing, IT IS HEREBY
19
     ORDERED that the deadline to file the parties’ Stipulation for Dismissal is extended to an
20
     additional 45 days from the date of this Order.
21

22
     IT IS SO ORDERED.
23
                  5/27/2021
     Dated: ______________________
24
                                                  By:        _________________________________
25
                                                             HON. HAYWOOD S. GILLIAM, JR
26                                                           UNITED STATES DISTRICT JUDGE

27

28


         Case No.: 4:20-cv-08317-HSG                     1             ORDER OF DISMISSAL
